DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 9, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior arts of record taken alone or in combination fail to teach or suggest:
“an second bar coil disposed in the second groove and configured to emit a second magnetic field component in a second direction that is perpendicular to the first direction when excited by the current; a curved groove in the side surface; and one or more windings of a coil disposed in the curved groove and configured to emit a third magnetic field component in a third direction in the space that is perpendicular to the first direction and the second direction when excited by the current, the curved groove shaped to guide the windings along the side surface and underneath or over openings of the first groove and the second groove at the side surface,” when used in combination with all other limitations of claim 1.
	Claim 2 is allowed for depending on claim 1.
Regarding independent claim 3, the prior arts of record taken alone or in combination fail to teach or suggest:
“an second bar coil disposed in the second groove and configured to emit a second magnetic field component in a second direction that is perpendicular to the first direction when excited by the current; a curved groove in the side surface; one or more windings of a coil disposed in the curved groove and configured to emit a third magnetic field component in a third direction in the space that is perpendicular to the first direction and the second direction when excited by the current, the curved groove shaped to guide the windings along the side surface and underneath or over openings of the first groove and the second groove at the side surface; and a current driver coupled to the three-axis coil and configured to provide the current to the three-axis coil to cause the three-axis coil to emit an alternating current (AC) magnetic field into a three-dimensional (3D) space,” when used in combination with all other limitations of claim 3.
	Claims 4-5 are allowed for depending on claim 3.
Regarding independent claim 6, the prior arts of record taken alone or in combination fail to teach or suggest:
“an second bar coil disposed in the second groove and configured to receive a second magnetic field component in a second direction that is perpendicular to the first direction; a curved groove in the side surface; one or more windings of a coil disposed in the curved groove and configured to emit a third magnetic field component in a third direction in the space that is perpendicular to the first direction and the second direction, the curved groove shaped to guide the windings along the side surface and underneath or over openings of the first groove and the second groove at the side surface; and one or more processors configured to convert the first, second and third magnetic field components into a position of the receiver in a three-dimensional (3D) space,” when used in combination with all other limitations of claim 6.
	Claim 7 is allowed for depending on claim 6.

The closest references are found based on the updated search:
a)  Klein et al. discloses “Generator of a homogenous magnetic field” (see 8907667)
b)  Martel et al. discloses “Aggregation and control of magneto-responsive entities” (see 2015/0243425)
c)  Cochrane discloses “Self-calibrating solid-state magnetometer for vectorized field sensing via zero-field spin-dependent recombination” (see 2018/0321333)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 1-7 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867